PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,174,700
Issue Date: November 16, 2021
Application No. 16/643,804
Filing or 371(c) Date: 2 Mar 2020
Attorney Docket No. 2069464-0374PTUS  


:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund received September 24, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating “[d]uplicate payment” and “USPTO Fee Payment History”. 

A review of the Office records for the above-identified application indicates that an e-Petition to Withdraw the Application from Issue under 37 CFR 1.313(c) was filed electronically and auto-granted on September 16, 2021.  There were two payments made for the petition fee in the amount of $140 on September 16, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s deposit account on December 9, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions